Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on July 8, 2021 was received and has been entered.  Claims 1, 3-5, 7-10, 16-17, and 21-22 were amended. Claims 2, 15, and 18 were previously cancelled . Claims 1, 3-10, 16-17, and 19-22 are in the application and pending examination. Claims 11-14 were previously withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
The previous objection to claims 5 and 15-17 because of the following informalities: 	“operation robot comprises a first pair of movable opener robots… and a second pair of movable opener robots… ”  is awkward is withdrawn based on the amendment to claims 5 and 17 and cancellation of claim 15.    
The previous objection to claims 7 because of the following phrase “movable part comprises a first openable member… and a second openable member  ” is withdrawn based on the amendment to claim 7.
The previous objection to claim 1 is withdrawn based on the amendment to claim 1.
	Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: travel driving mechanisms  in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 16-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
without another robot provided in between the coating robots of the first pair of coating robots along the common line…”. There is no disclosure which supports this negative limitation or exclusionary requirements of this limitation.
 Claims 3-10, 16-17, and 19-22 are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 16-17, and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 3 recites: “the first pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the first pair of coating robots and this is perpendicular to the common line”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 3, and 7-8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) is withdrawn based on the amendment to claim 1.
Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) . 
Regarding claim 1, Rouaud teaches a coating system comprising: a first pair coating robots (124a-d) and mounted in a coating booth to coat a workpiece (116) while the workpiece is conveyed in the coating booth in a conveyance direction substantially perpendicular to a height direction along the height, the workpiece including a body and a first movable part (112, 122, and 114) movable with respect to the body; and a first operation robot (174) disposed in the coating booth below the first pair of coating robots in the height direction, the first operation robot being configured to move the first movable part of the workpiece (112, 122, and 114). (See Rouad, Figs. 1-2 and paragraphs 34-38.)
Further regarding claim 1, Rouaud does not explicitly teach the operation robot being movable in the coating booth in the conveyance direction.

Hayashi teaches the operation robot being movable in the coating booth in the conveyance direction. (See Hayashi, col. 7, lines 50-64.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the operation robot being movable in the coating booth in the conveyance direction, because Hayashi teaches this would enable the operating robot to move in the longitudinal direction of the vehicle. (See Hayashi, col. 7, lines 50-64.)
Additionally, regarding claim 1, Rouaud teaches the first pair of coating robots (124a-b and 124c-d), each coating robot of the first pair of coating robots comprising: a base (125a-d) fixed to the coating booth; a first axis disposed on a common line parallel to the conveyance direction such that the first axis of each of the pair of coating robots is disposed on a common line and wherein the pair of coating robots is fixed to the coating booth directly adjacent to one another without another robot provided in between the pair of coating robots.  (See Rouaud, Figs. 1 and 7-8 and paragraphs 19 and 20-21.)
Further regarding claim 1, Rouaud does not explicitly teach the coating robots of the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the common line without another robot provided in between the coating robots of the first pair of coating robots along the common line and with the first arm extending from the base in a direction opposite from the first arm of the other coating robot of the first pair of coating robots.

Kanehara teaches the coating robots (20, 20) of the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal (plane extending orthogonal to beam and out of the page) to the common line without another robot provided in between the coating robots of the first pair of coating robots along the common line and with the first arm extending from the base in a direction opposite from the first arm of the other coating robot of the first pair of coating robots. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robots of the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the common line without another robot provided in between the coating robots of the first pair of coating robots along the common line and with the first arm extending from the base in a direction opposite from the first arm of the other coating robot of the first pair of coating robots,  because Kanehara teaches this structure would allow for painting of the workpieces. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
Regarding claim 3, Rouaud does not explicitly teach the pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line.  

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line,  because Kanehara teaches this structure would allow for painting of the workpieces. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member.
Hayashi teaches fixed opener robots (46, 62) mounted in the coating booth with the coating robot ( 68, 70, 74, 76) disposed between the fixed opener robots (46, 62) in the conveyance direction, wherein the movable part comprises a front openable 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member, because Hayashi teaches this positioning allows the accuracy to be enhanced and does not require complicated movements. (See Hayashi, col. 2, lines 48-52, 60-64.)
Regarding claim 8, Rouaud does not explicitly teach the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front 
Hayashi teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  (See Hayashi, Abstract and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot, because Hayashi teaches this positioning allows the accuracy to be enhanced and does not require complicated movements. (See Hayashi, col. 2, lines 48-52, 60-64 and Abstract.)
The previous rejection of claims 4-6, 16-17, and 19-22 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and   US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) is withdrawn based on the amendment to claim 1.
Claims 4, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) as applied to claim 1 and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and   US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford).
Regarding claim 4, Rouaud does not explicitly teach an additional pair of coating robots, wherein the pair of coating robots and the additional pair of coating robots constitute a first pair of coating robots disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, and a second pair of coating robots disposed to another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, and wherein two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations.  
Bania teaches the coating robot is included is a pair of coating robots (7, 8) , the pair of coating robots comprising: first axes disposed on a common line parallel to the 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is included in a pair of coating robots, the pair of coating robots comprising: first axes disposed on a common line parallel to the conveyance direction; and first arms turnable about the first axes respectively and extendable in directions in which the first arms move away from each other, because Bania teaches a plurality of painter robots can be mounted position allows portions of the workpiece to be reached with paint and mitigate against space constraints. (See Bania, Fig. 9.) 
Regarding claim 4, Rouaud does not explicitly teach the pair of coating robots and the additional pair of coating robots constitute a first pair of coating robots disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, and a second pair of coating robots disposed to another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, and wherein two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations.  
 	 Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.)

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the pair of coating robots and the additional pair of coating robots constitute a first pair of coating robots disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, and a second pair of coating robots disposed to another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, and wherein two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations, because Bania teaches the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 17, Rouaud does not explicitly teach the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving 
 	Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 20, Rouaud does not explicitly teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of 
Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism, because  
Claims 5-6, 16, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) as applied to claim 1 and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford).
Regarding claim 5, Rouaud does not explicitly teach a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes 4Attorney Docket No.: YSK-P0265Patent a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.
Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 

Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.  (See Clifford, paragraph 41 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes 4Attorney Docket No.: YSK-P0265Patent a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to 
Regarding claim 6, Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)	
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second 
Regarding claim 16, Rouaud does not explicitly teach the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.
 	Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 

Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel 
Regarding claim 21, Rouaud does not explicitly teach the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction. 
Clifford teaches the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the substrate to move past the robots.  (See Clifford, paragraph 43.)
Regarding claim 22, Rouaud does not explicitly teach the operation robot includes an end effector movable in the height direction between a lowest position and a highest . 
 Clifford teaches the operation robot includes an end effector movable in the height direction between a lowest position and a highest position, the coating robot is provided at a position higher than the highest position of the end effector of the operation robot.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the robot to open the door so that the interior of the car may be painted.  (See Clifford, paragraph 41.)
The previous rejection of claims 7-10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and   US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) as applied to claim 5 and further in view of US Pat. Num. 5, 989,643 to Nakagawa et al (hereinafter Nakagawa) is withdrawn based on the amendment to claim 1.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) as applied to claim 1 and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) as applied to claim 5 and further in view of US Pat. Num. 5, 989,643 to Nakagawa et al (hereinafter Nakagawa).
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member.  
Nakagawa teaches positioning robots in an automobile painting line.
Nakagawa teaches fixed opener robots (D -1, D-2, F, G, ) mounted in the coating booth with the coating robot (S) disposed between the fixed opener robots (D -1, D-2, F, G) in the conveyance direction, wherein the movable part comprises a front openable member (front door by D-2)  disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots (D-2) being configured to operate the front openable member, and a rear openable member (rear door ) disposed at a rear portion of the workpiece, another fixed opener (D-1)robot of the fixed opener robots being configured to operate the rear openable member (rear door).  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixed opener robots mounted in the coating booth with the 
Regarding claim 8, Rouaud does not explicitly teach the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  
Nakagawa teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  (See 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot, because Nakagawa teaches this would allow the coating to be provided to the desired in an efficient process line (See Nakagawa, Abstract.)
Regarding claim 9, Rouaud does not explicitly teach the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction.  
Nakagawa teaches the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)

Nakagawa teaches the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots.  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
Double Patenting
Claim 1 was reviewed and is not considered to be rejected on the ground of nonstatutory double patenting rejection over claim 1 of U.S. Patent Application No. 15/888,084 to Yoshino et al (hereinafter Yoshino) based on Yoshino failing to meet the limitation of: “ the at least one operation robot being movable in the coating booth in the conveyance direction”.
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10, 16-17, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717